DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the amendment application filed 03/26/2021.
No claims have been amended, added, and/or canceled.
Claims 1-4, 6-11, 13-18, and 20-23 are pending with claims 1, 8, and 15 as independent claims.
This action is made Final.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lerios et al. (US 2015/0248442, filed Aug. 16, 2012, hereinafter as Lerios) in view of Gill et al. (US 2012/0114309, pub. 05/10/2012, hereinafter as Gill).

As per claim 1, a method comprising: 
receiving a set of non-destructive edits for a shared content item via a first content processing application, wherein the set of non-destructive edits comprises a plurality of operations that modify at least one of audio content or video content of the shared content item, the set of non-destructive edits to be applied to the shared content item by the first content processing application; (Lerios discloses in [52-60] “A client may refer to a device, an application, a portal, a photo editing tool, or any hardware or software component used to access or otherwise handle an image. Clients may include publishing clients and consuming clients. A publishing client may refer to a client used to select transformations for application to an image…the user may select an option that applies a high-level effect to the image 202. The high-level effect may alter the image to convey a particular impression or type of scene. The high-level effect may be implemented by combining several transformations. For example, an effect called `western` may be implemented by applying a transformation that adds fake film grain and a transformation that converts the image 202 into a sepia-toned image…the user may share the high-level effect he has designed with other users.” A publishing user may apply non-destructive edits such as high level effect to an image to modify it using a client application and share the modified image with another user or a consuming user as illustrated in fig. 7)
identifying, by a processing device executing the first content processing application, corresponding edit names for each of the non-destructive edits of the set of non-destructive edits, wherein the corresponding edit names are uniformly associated with the non-destructive edits across a plurality of content processing applications; (Lerios discloses in [52-60] “The environment 300 may include a publishing client 301, a smart consuming client 302, a simple consuming client 303, an image storage module 304, and a pre-processing image cache 305…The publishing client 301 provides a set of transformations 306 (and, optionally, an original image 307) to the image storage module 304 where the transformations are stored and associated with the original image 307. The image storage module 304 creates a copy 308 of the original image that may be optimized for the smart consuming client 302. The smart consuming client 302 may correspond to a user device 110 that receives an original image copy 308 and the selected transformations 306, and applies the selected transformations to the original image copy 308…an effect called `western` may be implemented by applying a transformation that adds fake film grain and a transformation that converts the image 202 into a sepia-toned image…the user may design his own high-level effects by selecting multiple transformations and saving the selected transformations for application to other images…the high-level effect may be identified by a single unique identifier, and the user device may provide the unique identifier to the social networking system 130 when the user selects the high-level effect and selects a save option.” EX.: the publishing client application apply transformations 306 to an original image 307 and the transformations 306, wherein the transformations 306 may be the high-level effect, which is called or identified as “western” or “text-based unique identifiers that may be entered in a command-line interface.”)
storing, by the processing device executing the first content processing application, the set of non-destructive edits and the corresponding edit names in an edits file, wherein the edits file is in a shareable format, and wherein the non-destructive edits and the corresponding edit names stored in the edits file are in a human readable format and are editable by a user via a text editor; (Lerios discloses in [52-65] “The publishing client 301 provides a set of transformations 306 (and, optionally, an original image 307) to the image storage module 304 where the transformations are stored and associated with the original image 307. The image storage module 304 creates a copy 308 of the original image that may be optimized for the smart consuming client 302… the user may share the high-level effect he has designed with other users…each transformation may be declaratively expressed in a human readable language or format. Such a language or format may include a character or a set of characters…character string… that includes a unique identifier for the transformation along with its optional accompanying parameters… the high-level effects may be specified using text-based unique identifiers that may be entered in a command-line interface… the user may design his own high-level effects by selecting multiple transformations and saving the selected transformations for application to other images.” EX.: the sharable content 307 and associated edits 306 may be stored in storage module 304. The transformations may be declaratively expressed in human readable language or format. The corresponding edits names may be indicated as identifiers such as an effect called “western” or the user may design hi/her own text command line to be executed for editing an associated content non-constructively)
Lerios does not explicitly disclose the non-destructive edits… are editable by a user via a text editor. However, Gill, in an analogous art, discloses in [0068, 0077-0078, 0084 and 90-92] “the EDL will be accessed separately from the content sources that it references…the consumer is an individual or end user using a computing device to access and process an EDL and content…the consumer has access to make modifications to an EDL and therefore take on the role of an editor. If the consumer /editor then distributes or provides access to the resulting modified EDL, the consumer can then take on the role of a service provider as well…a consumer who modifies and EDL and thus becomes an editor can distribute their amended EDL to other consumers”. EX.: the EDL may be in text format as it appears in portion 320 on fig. 2. An end-user consumer may access and modify an edit decision list 320 associated with content 350 to provide final altered content 330 as illustrated in fig. 2. Since the end-user consumer can access and modify EDL text file, then the end-user consumer must utilize a text editor program to edit/modify the EDL file 320.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Lerios by the teaching of Gill such that smart consuming client 302, in fig. 3, would be able to access and modify non-destructive edits file 306 to further modify altered content 308. The advantage of modifying the EDL/non-destructive edits is “By providing access to, and optionally enabling the modification of an EDL, a content provider is no longer selling a single final 
Lerios further discloses exporting, by the processing device executing the first content processing application, the set of non-destructive edits in the shareable format, wherein the set of non-destructive edits is importable by a second content processing application different from the first content processing application in the sharable format; (Lerios discloses in [52-65] “The publishing client 301 provides a set of transformations 306 (and, optionally, an original image 307) to the image storage module 304 where the transformations are stored and associated with the original image 307. The image storage module 304 creates a copy 308 of the original image that may be optimized for the smart consuming client 302. The smart consuming client 302 may correspond to a user device 110 that receives an original image copy 308 and the selected transformations 306, and applies the selected transformations to the original image copy 308.” The publishing client application 301 may transmit by sharing a coy of the original image 308 and the edits 306 to a smart consuming client application 302 as illustrated in fig. 3).
Lerios does not explicitly disclose the set of non-destructive edits to be modified and applied to the shared content item by the second content processing application and sharable with the first content processing application. However, Gill, in an analogous art, discloses (Gill, in an analogous art, discloses in [0068, 0077-0078, 0084 and 90-92] “the EDL will be accessed separately from the content sources that it references…the consumer is an individual or end user using a computing device to access and process an EDL and content…the consumer has EX.: the EDL may be in text format as it appears in portion 320 on fig. 2. An end-user consumer may access and modify an edit decision list 320 associated with content 350 to provide final altered content 330 as illustrated in fig. 2. Since the end-user consumer can access and modify EDL text file, then the end-user consumer must utilize a text editor program to edit/modify the EDL file 320. The teaching of Gill also teaches that the end-user consumer may further distribute the amended EDL to at least another end-user consumer. Thus, the teaching of Gill would allow smart consuming client 302 of Lerios to share his/her version of the shared content with the first application/publishing client 301 in order “take advantage of the collaborative features and functionality of the social networking system 130 to upload and share digital images” as indicated by Lerios in [0053]).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Lerios by the teaching of Gill such that smart consuming client 302, in fig. 3, would be able to access and modify non-destructive edits file 306 to further modify altered content 308. The advantage of modifying the EDL/non-destructive edits is “By providing access to, and optionally enabling the modification of an EDL, a content provider is no longer selling a single final product, but tools with the potential to create a near-infinite number of different final products.” [Gill [0061])
Lerios further discloses wherein the first content processing application and the second content processing application run on different operating systems and are different versions; ([0025 and 0073] “the operator of the social networking system 130 may provide a number of different portals and applications that may have varying transformation capabilities and profiles, ranging from a website accessed from within a web browser to customized applications designed for specific platforms or customized hardware with editing controls. Thus, the set of transformations available to users of the social networking system 130 for editing their images may not be identical across photo editing tools associated with the various devices, portals, and applications used to access the social networking system 130… the user device 110 interacts with the social networking system 130 through an application programming interface (API) provided by the native operating system of the user device 110, such as iOS and ANDROID.” EX.: Publishing client 301 and smart consuming client 302 may have different editing applications based on their specific platforms, which may correspond to different operating systems such as devices running iOS operating system and/or ANDROID operating system).

As per clams 2, 9, and 16, the rejection of claim 1 is incorporated and Lerios further discloses comprising importing the set of non-destructive edits in the shareable format via the second content processing application; (Lerios discloses in [0062] “each transformation may be declaratively expressed in a human readable language or format. Such a language or format may include a character or a set of characters that 

As per clams 3, 10, and 17, the rejection of claim 1 is incorporated and further 
Lerios teaches in [24, 37 and 51] “The social networking system 130 includes a web server 132, an API request server 134, a user profile store 136, a connection store 138, an action logger 140, an activity log 142, an authorization server 144, and an image processing module 146… A client may refer to a device, an application, a portal, a photo editing tool, or any hardware or software component used to access or otherwise handle an image.” Thus, the social networking system server may have different operating system and application version such as image processing module 146 than client 110, which has an application allows for using editing tool to apply edits    may be configured to run in different platforms and/or different operating systems such as Apple iOS and Google ANDROID.).
Yet, Lerios does not explicitly disclose wherein the first content processing application is executed on a first platform and the second content processing application is executed on a second platform different from the first platform. However, Gill teaches in [84] “the consumer uses one or more computing devices in order to obtain, view, process and/or modify an EDL…Examples of computing devices may include, but are not limited to electronic devices such as computers, laptops, electronic handheld devices, cellular telephones, smart phones, personal digital assistants (PDA) and the like.” The edits may be modified using the consumer device application, which may be different from the social networking system server)


As per clams 4, 11, and 18, the rejection of claim 1 is incorporated and Lerios further discloses wherein the set of non-destructive edits is editable via a text editor; (Lerios discloses in [62] “each transformation may be declaratively expressed in a human readable language or format. Such a language or format may include a character or a set of characters that includes a unique identifier for the transformation along with its optional accompanying parameters. Some transformations may not be accompanied by parameters, e.g., a blur may or may not allow the user to specify the intensity or strength of the blur. For example, the crop transformation may be expressed by the letter `C` and a parenthetical expression indicating the pixel range for the crop, such as C(12, 42, 24, 84) for a crop in which the top left corner of the cropped area is an image pixel with x coordinate 12 and y coordinate 42 and whose extent is 24 pixels wide and 84 pixels tall.”). 

As per clams 6, 13, and 20, the rejection of claim 1 is incorporated and Lerios further discloses wherein the shareable format is human-readable; (Lerios discloses in [62] “each transformation may be declaratively expressed in a human readable language or format. Such a language or format may include a character or a set of characters that 

As per clams 7 and 14, the rejection of claim 1 is incorporated and Lerios further discloses wherein the set of non-destructive edits is stored independently from the shared content item; (Lerios discloses in [56-66 and 0070] “The publishing client 301 provides a set of transformations 306 (and, optionally, an original image 307) to the image storage module 304 where the transformations are stored and associated with the original image 307… the user may wish to separately apply several sets of transformations to the original image, resulting in multiple altered images created from the same original image and thus compounding the need for excessive amounts of storage… maintaining transformations separately from the images to which they may be applied poses other advantages… certain transformations may be used by or shared with other users to be applied to any images, as desired.”). 

As per claim 8, a system comprising: a memory; and a processing device operatively coupled to the memory to: receive a set of non-destructive edits for a shared content item via a first content processing application, wherein the set of non-destructive edits comprises operations performed by a user on the shared content item, the set of non-destructive edits to be applied to the shared content item by the first content processing application; (rejected for similar rationale used in rejection of claim 1) identifying, by a processing device executing the first content processing application, corresponding edit names for each of the non-destructive edits of the set of non-destructive edits, wherein the corresponding edit names are uniformly associated with the non-destructive edits across a plurality of content processing applications; (rejected for similar rationale used in rejection of claim 1) storing, by the processing device executing the first content processing application, the set of non-destructive edits and the corresponding edit names in an edits file, wherein the edits file is in a shareable format, and wherein the non-destructive edits and the corresponding edit names stored in the edits file are in a human readable format and are editable by a user via a text editor; (rejected for similar rationale used in rejection of claim 1) determining , by the processing device executing the first content processing application, a corresponding name for each edit in the set of non-destructive edits; (rejected for similar rationale used in rejection of claim 1) and export , by the processing device executing the first content processing application, the set of non-destructive edits in the shareable format, wherein the set of non-destructive edits is importable by a second content processing application different from the first content processing application in the sharable format, the set of non-destructive edits to be modified and applied to the shared content item by the second content processing application and sharable with the first content processing application, wherein the first content processing application and the second content processing application run on different operating systems; (rejected for similar rationale used in rejection of claim 1). 

As per claim 15, a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: 
receive a set of non-destructive edits for a shared content item via a first content processing application, wherein the set of non-destructive edits comprises operations performed by a user on the shared content item, the set of non-destructive edits to be applied to the shared content item by the first content processing application; (rejected for similar rationale used in rejection of claim 1) 
identifying, by a processing device executing the first content processing application, corresponding edit names for each of the non-destructive edits of the set of non-destructive edits, wherein the corresponding edit names are uniformly associated with the non-destructive edits across a plurality of content processing applications; (rejected for similar rationale used in rejection of claim 1)
storing, by the processing device executing the first content processing application, the set of non-destructive edits and the corresponding edit names in an edits file, wherein the edits file is in a shareable format, and wherein the non-destructive edits and the corresponding edit names stored in the edits file are in a human readable format and are editable by a user via a text editor; (rejected for similar rationale used in rejection of claim 1) 
determine, by the processing device executing the first content processing application, a corresponding name for each edit in the set of non-destructive edits; (rejected for similar rationale used in rejection of claim 1) and 
export, by the processing device executing the first content processing application the set of non-destructive edits in the shareable format, wherein the set of non-destructive edits is importable by a second content processing application different from the first content processing application in the sharable format, the set of non-destructive edits to be modified and applied to the shared content item by the second content processing application and sharable with the first content processing application, wherein the first content processing application and the second content processing application run on different operating systems; (rejected for similar rationale used in rejection of claim 1).


Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lerios in view of Gill in view of Baum et al. (US 2008/0193100, published April 14, 2008, hereinafter as Baum).

As per claims 21-23, the rejection of the method of claim 1 is incorporated and further wherein:
Lerios does not explicitly disclose the set of non-destructive edits comprises one or more of audio content item operations or video content item operations. However, Gill teaches in [62-72] “The concept of an EDL can be applied to any type of 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Lerios by the teaching of Gill such that smart consuming client 302, in fig. 3, would be able to access and modify non-destructive edits file 306 to further modify altered content 308. The advantage of modifying the EDL/non-destructive edits is “By providing access to, and optionally enabling the modification of an EDL, a content provider is no longer selling a single final product, but tools with the potential to create a near-infinite number of different final products.” [Gill [0061])
Lerios and Gill do not explicitly disclose the audio content item operations comprise at least one of volume adjustment, balance adjustment, fade adjustment, bass adjustment, treble adjustment, adding features, removing portions, or dampening background noise. However, Baum, in an analogous art, discloses in ([0026-0027] “a few video frames can be converted to `black-and-white,` and some frames can be enhanced with audio effects… As all such edits, effects, and enhancements are selected and applied, the online media player 150 creates an edit 
the video content item operations comprise at least one of audio adjustment, removing segments, inserting features, adjusting playback speed, or color adjustment; (Baum discloses in [0026-0027] “a few video frames can be converted to `black-and-white,` and some frames can be enhanced with audio effects… As all such edits, effects, and enhancements are selected and applied, the online media player 150 creates an edit decision list 336 and a media effects set 334 that are stored by the server 210 within an asset management system 225.” EX.: converting few video frames to black-and-white may be video effect operation that adjust color values) 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teaching of Lerios and Gill by the teaching of Baum to provide “The edit decision list 336 can also include indications of where certain effects and enhancements need to occur.” And “non-linear editing is a non-destructive editing method that involves being able to access any frame in a video clip with the same ease as any other… The media source file can then be edited on the computer using any of a wide range of video editing software. Example edits that can be made to the video include splicing video segments together, applying effects to video, adding subtitles, and the like… a few video frames can be converted to `black-and-white, ` and some frames can be enhanced with audio effects.” The motive is to enhance video and audio content. Baum [0027])

Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive.
Argument: applicant argues that “Lerios does not explicitly teach: the set of non-destructive edits to be modified and applied to the shared content item by the second content processing application and shareable with the first content processing application;” and Adding the teachings of Gill does not cure this defect.
Response: examiner disagrees. Applicant argues that Gill is silent with respect to “the shared content item by the second content processing application and shareable with the first content processing application.”  However, Gill teaches the EDL is transmitted to the consumer (second content processing application) (paragraph 87), that the consumer has access to make modifications to the EDL and therefore take on the role of an editor (paragraph 91), and, if the consumer/editor then distributes or provides access (shareable) to the resulting modified EDL, the consumer can then take on the role of a service provider as well (paragraph 91). Thus, the teaching of Gill teaches that end-user consumer may be able to access and modify the Edit Decision List or EDL text file, thus indicating an editing capacity similar to the one discussed by Lerios (see, paragraph [0057] “the high-level effects may be specified using text-based unique identifiers that may be entered in a command-line interface” and also as it appears in fig. 2, portion 320 of Gill. Further, Gill teaches that the amended EDL may be shared with another end-user consumer. Accordingly, Gill may modify Lerios by allowing smart consuming client 302 to further modify the alerted content 308 by modifying the non-destructive edits file 306 to generate his/her own version of the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 10 am to 7 pm Mon-Fri. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 





/AHAMED I NAZAR/
Examiner, Art Unit 2178
04/03/2021

/SHAHID K KHAN/Examiner, Art Unit 2178